Citation Nr: 1045500	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-22 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  
In that decision, the RO, among other things, denied entitlement 
to service connection for tinnitus.

In April and November 2009, the RO denied claims for entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 2002) and for 
service connection for vertigo.  The Veteran's substantive appeal 
in response to the RO's statement of the case was received by the 
RO after the claim for service connection for tinnitus had been 
certified and forwarded to the Board.  As the section 1151 and 
vertigo claims have not been certified to the Board, they are 
referred to the RO for appropriate action.


FINDING OF FACT

Tinnitus did not manifest in service or for many years 
thereafter, and is not related to in-service noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In a pre-rating July 2008 letter, the RO notified the Veteran of 
the evidence needed to substantiate the claim for service 
connection for tinnitus.  This letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the July 2008 letter complied with this 
requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claim, in the July 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service VA treatment 
records.  The Veteran was also afforded two VA audiological 
examinations, in July 2008 and October 2009.  For the reasons 
stated in detail below, these examinations were adequate.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for tinnitus is 
thus ready to be considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran did not 
engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has been diagnosed with tinnitus, and reported noise 
exposure while serving aboard a ship as a radio mechanic military 
occupation specialty (MOS).  He stated in his June 2009 
substantive appeal (VA Form 9) and his July 2009 statement in 
support of claim (VA Form 21-4138) that he experienced tinnitus 
in and since service and submitted excerpts from a study 
entitled, "Noise and Military Service" by the Committee on 
Noise-Induced Hearing Loss and Tinnitus Associated with Military 
Service from World War II to the Present.

The Veteran is competent to testify to in-service noise exposure 
as well as having experienced tinnitus in and since service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (veteran 
competent to testify to in-service observations); Charles v. 
Principi, 16 Vet.App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation").  However, this competent testimony 
must be weighed against the other evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Given that the Veteran served aboard a Navy ship, the Board finds 
his account of noise exposure to be credible.  However, the Board 
finds that the Veteran's statements as to in-service tinnitus and 
continuity of symptomatology are not credible, for the following 
reasons.
On the July 2008 VA examination, the Veteran indicated that the 
onset of his tinnitus was "20+ years."  On the October 2009 VA 
examination, the Veteran indicated that he had tinnitus off and 
on for 30 years.  Moreover, the August 1968 separation 
examination report indicated that the ears were normal.  The 
Board finds that the normal separation findings and the Veteran's 
statements made to VA health care professionals in the course of 
examinations (indicating that the onset of tinnitus was many 
years after separation) are of greater weight than his statements 
made during the course of his appeal for service connected 
compensation benefits (indicating in-service onset of tinnitus 
and continuity of symptomatology).  See Pond v. West, 12 Vet. 
App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest may affect the credibility of testimony).  The 
Board therefore finds that the Veteran's statements as to in-
service incurrence of tinnitus (as opposed to noise exposure) and 
continuity of symptomatology are not credible.  Moreover, there 
is no clinical evidence of tinnitus until many years after 
service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc) (the Board may consider in its assessment of a 
service connection claim the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at issue).  
The weight of the evidence is therefore against a finding of 
service connection on the basis of continuity of symptomatology.

As to whether there is a relationship between tinnitus and 
service, the evidence consists of the July 2008 and October 2009 
VA examination reports, the Veteran's statements, and the 
treatise evidence submitted by the Veteran.

The July 2008 VA examination report consists of handwritten notes 
on the VA examination worksheet, an audiological case history, 
and audiometric test results.  The examiner, an audiologist 
(M.A., CCCA) noted limited in-service and occupational noise 
exposure, some recreational noise exposure, and the onset of 
tinnitus 20+ years previously.  She did not indicate that she had 
reviewed the claims file, and her findings were based on the 
Veteran's report of his medical history.  She concluded that it 
was not likely ("less likely than not") that the Veteran's 
tinnitus is related to service.  Her reasons for this conclusion 
were that the onset was 20+ years previously, the lack of hearing 
loss, and the lack of acoustic trauma or loud noises reported in 
service.  She also noted limited noise reported for military 
duties and limited occupational noise.

The physician who conducted the October 2009 VA examination noted 
that, while the Veteran was in service 41 years previously, he 
indicated that the onset of tinnitus was 30 years previously, and 
had indicated on the July 2009 VA examination that the onset was 
about 20 years previously.  After reviewing the claims file and 
examining the Veteran, he concluded that "[i]t would be mere 
speculation that his is related to the time he was in service," 
because the Veteran's tinnitus started well after he was 
discharged from service.  He noted the normal separation 
examination.  He also noted that the Veteran had been riding a 
motorcycle for ten years, using hearing protectors when riding 
for any distance, and did not have significant occupational noise 
exposure or other recreational noise exposure.

The above examinations are adequate.  While the July 2008 VA 
examiner did not review the claims file, claims file review is 
not required in every case.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 301 (2008) ("This Court, however, has not 
required VA medical examiners to perform a complete review of the 
entire claims file or state that they have done so in every 
instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 
(1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also 
VAOPGCPREC 20-95 (July 14, 1995) (listing cases finding claims 
file review required in specific circumstances).  In this case, 
there are no notations of tinnitus or ear complaints in the STRs 
or the post-service treatment records.  The only evidence of 
tinnitus prior to the July 2008 VA examination is the Veteran's 
own statements, which the examiner considered.  Thus, the July 
2008 VA examiner's review of the claims file would not have 
provided her with additional relevant information.  Moreover, the 
examiner gave reasons for her conclusions, specifically, the 
existence of tinnitus for 20+ years, and the nature of the in-
service noise exposure as described by the Veteran.  As the 
examiner offered reasons for her conclusion based on the 
Veteran's statements to her as to the nature of the noise 
exposure and the date of onset, which the Board has found 
credible (as opposed to the statements regarding in service 
tinnitus and continuity of symptomatology), her conclusion is 
entitled to at least some probative weight.  See Nieves-
Rodriguez, 22 Vet. App. at 304 (most of the probative value of a 
medical opinion comes from its reasoning).  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on the service 
history provided by the veteran only warrants the discounting of 
a medical opinion in certain circumstances, such as when the 
Board rejects the statements of the veteran).

The October 2009 VA examiner did review the claims file and 
explained that it would be speculative to find the tinnitus 
related to service because it arose well after discharge from 
service and the Veteran had some recreational noise exposure.  
Recently, in Jones v. Shinseki, 23 Vet. App. 382, 390 (2009), the 
Court enunciated several criteria that must be met before the 
Board can rely on an examiner's conclusion that an etiology 
opinion would be speculative.  However, the October 2009 VA 
examiner did not indicate that he could not offer an etiological 
opinion without resort to speculation.  Rather, he indicated that 
the conclusion of a nexus between tinnitus and service would be 
speculative, because tinnitus arose many years after separation 
and the Veteran had some recreational noise exposure.  Thus, 
Jones is inapposite and the examiner's conclusion is entitled to 
substantial probative weight because he explained the reasons for 
his conclusion based on an accurate characterization of the 
evidence of record including the Veteran's credible statements 
regarding onset of tinnitus.  See Nieves-Rodriguez, 22 Vet. App. 
at 304; Coburn, 19 Vet. App. at 432-433; Kowalski, 19 Vet. App. 
at 179.

The remaining evidence consists of the Veteran's lay statements 
and the treatise evidence noted above.  As to the lay statements, 
while the Veteran is competent to report tinnitus, his opinion 
that his tinnitus is related to service is based on the assertion 
of in-service incurrence and continuity of symptomatology that 
the Board has found not to be credible.  Moreover, even assuming 
that the Veteran is competent to opine that his tinnitus is 
related to service (as opposed to his competence to diagnose 
tinnitus), the specific and reasoned conclusions of the VA 
audiologist and physician who conducted the July 2008 and October 
2009 VA examinations are of greater probative weight than the 
general lay assertions of the Veteran.  See Nieves-Rodriguez, 22 
Vet. App. at 304 (qualifications of person opining is a threshold 
factor to consider when weighing opinions as to medical matters).  
Cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(Board's categorical statement that "a valid medical opinion" 
was required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was a 
layperson, conflicts with Jandreau).

As to the treatise evidence, the Veteran submitted excerpts from 
a study of noise and military service.  Review of this document 
reflects that the committee that prepared the report reviewed 
studies of the general population, workers in high noise 
environments, military personnel, and persons who experienced 
acoustic trauma.  Findings included that veterans had a higher 
likelihood of chronic tinnitus than non-veterans, veterans 
exposed to heavy weapons fire had a higher incidence of tinnitus 
than those exposed to small arms fire, 22 percent of a sample of 
U.S. military personnel who reported frequent loud noise exposure 
reported experiencing tinnitus, high rates of tinnitus among 
acoustic trauma patients suggested that impulse/impact noise is 
likely to precipitate tinnitus but these studies may not be an 
appropriate basis for judging the magnitude of tinnitus hazard 
associated with noise exposures that do not produce acoustic 
trauma, that there is limited or suggestive evidence that 
exposure to impulse noise is associated with a greater likelihood 
of having tinnitus compared with exposure to steady state noise.  
The limited and ambiguous nature of the above findings reflect 
that they are not sufficient to establish nexus, because they do 
not "discuss[] generic relationships with a degree of certainty 
such that, under the facts of [this] case, there is at least 
plausible causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for tinnitus.  The 
benefit-of-the-doubt doctrine is therefore not for application, 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 
1287 (Fed. Cir. 2009).




ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


